Defendant has appealed from a judgment entered against him in the trial court, and on November 4, 1943, filed his brief. The authorities therein cited reasonably sustain the allegations of error. The defendant in *Page 109 
error has filed no brief and has offered no excuse for such failure. Under such circumstances, as stated in Gooldy v. Hines, 186 Okla. 583, 99 P.2d 498, it is not the duty of this court to search the record for some theory upon which to sustain the action of the trial court, but the cause will be reversed and remanded with directions.
The cause is reversed and remanded, with directions to enter judgment in favor of I.A. O'Shaughnessy.
CORN, C. J., GIBSON, V.C.J., and OSBORN, BAYLESS, HURST, DAVISON, and ARNOLD, JJ., concur.